129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry Gene CRITEL, Appellant,v.Lyle J. KOENIG, Appellee.
No. 97-2186.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 2, 1997.Decided Oct. 7, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Larry Critel appeals from a final order of the District Court,1 dismissing his complaint without prejudice for failing to comply with a court order.  After carefully reviewing the record, we affirm the District Court's judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska